DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-8, and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Aldissi (5262592) in view of McQueen (5201223).
 	Aldissi discloses a circuit comprising an insulated wire (re claim 8) comprising a conductive wire (12); and insulator (13); and a shielding material (15) oriented around the insulator, the shielding material comprising metallized fibers (col. 4, lines 29-32) (re claims 1 and 8).  Aldissi also discloses that a filter (14) is arranged to surround the conductive wire (re claims 4 and 11); and the filer comprises a ring of magnetic material (col. 4, lines 15-28) (re claims 5 and 12).
 	Aldissi does not disclose the conductive wire comprising a conductive attachment location which comprises first and second ends of the conductive wire (re claims 6 and 13); and the insulator covering all portions of the wire except the conductive attachment location (re claim 1).
 	McQueen discloses a circuit comprising a conductive wire having a conductive attachment location and an insulator covering all portions of the conductive wire except the conductive attachment location (Figs 1-2).  McQueen also discloses that the conductive wire and insulator are arranged in a loop (col. 5, lines 24-25, the wire segments all have an insulative coating) (re claim 6), wherein the loop comprises a first elongate portion and a second elongate portion extending adjacent to one another (re claims 7 and 14); and the conductive attachment location comprises first and second ends (12, 13) of the conductive wire.
 	It would have been obvious to one skilled in the art to modify the circuit of Aldissi by arranging the conductive wire and insulator (along with other components thereof) in a loop and forming a conductive attachment location comprised of first and second ends of the conductive wire, as taught by McQueen, to prepare the circuit for terminations, having long length therebetween.  In the modified circuit of Aldissi, the insulator covering all portions of the conductive wire except for the modified conductive attachment location.  It is noted that since the modified circuit of Aldissi comprises structure and material as claimed, it is a noise reduction circuit.

Claims 2, 3, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Aldissi in view of McQueen as applied to claims 1 and 8 above, and further in view of Kim (6064000).
  	Aldissi, as modified, discloses the invention substantially as claimed except for the metallized fibers of the shielding material being arranged in a random pattern and the shielding material comprising ERS fabric (e.g. fabric sheets, applicant's specification, page 5, lines 13-14).
 	Kim discloses a shielding material (13) which comprises a fabric sheet and
metallized fibers randomly arranged therein (col. 3, lines 20-24, non-woven fabric
coated with conductive metal).  It would have been obvious to one skilled in the art
to use the shielding material as taught by Kim for the shield (15) of Aldissi since
the material taught by Kim is flexible and readily commercially available.

Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Aldissi in view of McQueen as applied to claim 1 above, and further in view of Kawashita et al. (2019/03 12419).
 	Aldissi, as modified, discloses the invention substantially as claimed except for the circuit comprising a first conductor and a second conductor, wherein the conductive wire in electrical communication with the first conductor, and wherein the conductive wire insulated from the second conductor.
 	Kawashita et al. discloses a circuit comprising a conductive wire (20), a first
conductor (10), and a second conductor (10), wherein the conductive wire in
electrical communication with the first conductor (Fig. 3), and wherein the
conductive wire insulated from the second conductor (re claim 21).  Kawashita et
al. also discloses the circuit comprising a second conductive wire (20), the second conductive wire in electrical communication with the second conductor (10) (re
claim 22), wherein the second conductive wire extends in a loop (re claim 23).

 	It would have been obvious to one skilled in the art to further provide the modified the circuit of Aldissi with a second conductive wire, same as the first conductive wire, to form a circuit comprising two conductive wires as taught by Kawashita et al. and to include a first conductor and a second conductor in the circuit as taught by Kawashita et al., wherein the first conductive wire is in electrical communication with the first conductor and insulated from the second conductor, and wherein the second conductive wire, extending in a loop, is in electrical communication with the second conductor as taught by Kawashita et al. to increase electrical transmission in the circuit.  It is noted that in the modified circuit of Aldissi, the second conductive wire extends in a loop within the second shielding material (re claim 23).

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Aldissi in view of McQueen as applied to claim 1 above, and further in view of Kondoh et al. (6906261).
 	Kondoh et al. discloses a circuit comprising an IEC coupler (such as C13 connector, applicant's specification, page 9, line 15) comprising a first conductor (first terminal fitting) and a second conductor (second terminal fitting) (col. 9, lines 8-12), and a wire (d) in electrical communication with the first conductor.  It would have been obvious to one skilled in the art to provide an IEC coupler in the modified circuit of Aldissi, with the wire (12) in electrical communication with the first conductor, as taught by Kondoh et al. to provide a connection means for the conductive wire.

Response to Arguments
Applicant’s arguments with respect to claims 1 and 8 have been considered but are moot in view of new ground of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

				Contact Information
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAU N NGUYEN whose telephone number is (571)272-1980. The examiner can normally be reached M-Th, 7am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on 571-272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAU N NGUYEN/Primary Examiner, Art Unit 2847